 

EXHIBIT 10.30

 

 

 

PUT OPTION AGREEMENT

 

 

between

 

 

AMBAC ASSURANCE CORPORATION

 

 

and

 

 

ANCHORAGE FINANCE MASTER TRUST,

ON BEHALF OF ITS SERIES

ANCHORAGE FINANCE SUB-TRUST IV

 

 

 

Dated as of May 23, 2002

 



--------------------------------------------------------------------------------

 

Preamble

 

This Put Option Agreement, dated as of May 23, 2002 (the “Agreement”), is by and
between Ambac Assurance Corporation, a Wisconsin corporation (“Ambac Assurance”)
and Anchorage Finance Master Trust (the “Master Trust”), a Delaware business
trust, on behalf of its series, Anchorage Finance Sub-Trust IV (the
“Sub-Trust”).

 

 

Recitals

 

WHEREAS, Ambac Assurance is authorized to issue 4,000 shares of non-cumulative,
perpetual preferred stock designated “Auction Market Preferred Shares,” which
shares shall not be registered with the Securities and Exchange Commission under
the Securities Act of 1933, as amended, on or before the Put Option Payment Date
(defined below) (the “Preferred Stock”); and

 

WHEREAS, Ambac Assurance and the Master Trust, on behalf of the Sub-Trust,
desire to enter into a binding agreement pursuant to which Ambac Assurance will
have the right to sell, at its option, the Preferred Stock to the Master Trust,
on behalf of the Sub-Trust, and the Master Trust, on behalf of the Sub-Trust,
will have an obligation to purchase the Preferred Stock upon Ambac Assurance’s
exercise of its option and upon the other terms and conditions agreed upon by
the parties.

 

NOW THEREFORE, the parties hereto agree as follows:

 

1.    Definitions; Interpretation

 

1.1    The words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
clause or other subdivision, and references to “Sections” refer to Sections of
this Agreement except as otherwise expressly provided.

 

1.2    In this Agreement:

 

“ABC Securities” has the meaning set forth in the Declaration.

 

“Agreement” has the meaning set forth above in the Preamble.

 

“Ambac Assurance” has the meaning set forth above in the Preamble.

 

“Auction Date” has the meaning set forth in the General Terms of the ABC
Securities attached to the Declaration as Appendix A.

 

2



--------------------------------------------------------------------------------

 

“Auction Rate” has the meaning set forth in the General Terms of the ABC
Securities attached to the Declaration as Appendix A.

 

“Broker-Dealer” has the meaning set forth in the Declaration.

 

“Business Day” has the meaning set forth in the Declaration.

 

“Closing Date” means the date of this Agreement.

 

“Declaration” means the Declaration of Trust governing the Master Trust, as the
same may be amended or restated from time to time.

 

“Default” has the meaning set forth in the Declaration.

 

“Delayed Auction” has the meaning set forth in the General Terms of the ABC
Securities attached to the Declaration as Appendix A.

 

“Delayed Auction Date” has the meaning set forth in the General Terms of the ABC
Securities attached to the Declaration as Appendix A.

 

“Delayed Auction Period” has the meaning set forth in the General Terms of the
ABC Securities attached to the Declaration as Appendix A.

 

“Delayed Auction Rate” has the meaning set forth in the General Terms of the ABC
Securities attached to the Declaration as Appendix A.

 

“Delayed Distribution Rate” means, for each Delayed Auction Period, an amount
equal to (a) the yield anticipated to be earned during such period on the Trust
Property, minus (b) the anticipated expenses of the Sub-Trust for such Delayed
Auction Period, provided that such amount shall be annualized and expressed as
an annual rate with respect to the aggregate face amount of the ABC Securities
outstanding on the date the Delayed Put Option Premium is determined.

 

“Delayed Put Option Premium” has the meaning set forth in Section 5.1.

 

“Delayed Put Option Premium Certificate” has the meaning set forth in Section
5.2.

 

“Distribution Rate” means, for each Distribution Period, an amount equal to (a)
the Projected Yield for such period, minus (b) the anticipated expenses of the
Sub-Trust for such Distribution Period, provided that such amount shall be
annualized and expressed as an annual rate with respect to the aggregate face
amount of the ABC Securities outstanding on the date the Put Option Premium is
determined. The Distribution Rate for

 

3



--------------------------------------------------------------------------------

 

each Distribution Period will be calculated on the Auction Date occurring on the
last Business Day prior to such Distribution Period.

 

“Distribution Payment Date” has the meaning set forth in the General Terms of
the ABC Securities attached to the Declaration as Appendix A.

 

“Distribution Period” has the meaning set forth in the General Terms of the ABC
Securities attached to the Declaration as Appendix A.

 

“Federal Funds Effective Rate” has the meaning set forth in the Declaration.

 

“Holder” has the meaning set forth in the Declaration.

 

“Overnight Rate of Return” means the rate earned on the earnings on the
principal of the Trust Property from each Auction Date to the Distribution
Payment Date occurring on the next Business Day, which shall be equal to the
Federal Funds Effective Rate in effect as of the Business Day prior to the date
of the determination of the Put Option Premium with respect to the Distribution
Period for which such Put Option Premium is calculated.

 

“Preferred Stock” has the meaning set forth above in the Recitals.

 

“Projected Yield” means all amounts of interest (including accreted interest)
and other payments due and payable (upon maturity or otherwise) on the principal
amount of the Trust Property (excluding any repayment of principal) held by the
Sub-Trust during the respective Distribution Period, plus the amount of interest
anticipated to be earned based on the Overnight Rate of Return, as calculated on
or prior to 11:00 a.m. on the Auction Date for each respective Distribution
Period.

 

“Put Notice” means a written notice substantially in the form attached hereto as
Annex A.

 

“Put Option Premium” has the meaning set forth in Section 5.

 

“Put Option Premium Certificate” has the meaning set forth in Section 5.2.

 

“Put Option Payment Date” has the meaning set forth in Section 3.2(a).

 

“Put Option Price” has the meaning set forth in Section 4.1.

 

“Sub-Trust” has the meaning set forth above in the Preamble.

 

“Tax Matters Partner” has the meaning set forth in the Declaration.

 

“Trust Property” has the meaning set forth in the Declaration.

 

4



--------------------------------------------------------------------------------

 

“Trustee” has the meaning set forth in the Declaration.

 

In this Agreement, any reference to a “company” shall be construed so as to
include any corporation, trust, partnership, limited liability company or other
legal entity, wheresoever incorporated or established.

 

1.3    In this Agreement, save where the contrary is indicated, any reference
to:

 

(a)    this Agreement or any other agreement or document shall be construed as a
reference to this Agreement or, as the case may be, such other agreement or
document as the same may have been, or may from time to time be, amended,
varied, novated or supplemented in accordance with its terms; and

 

(b)    a statute shall be construed as a reference to such statute as the same
may have been, or may from time to time be, amended or re-enacted.

 

1.4    In this Agreement, any definition shall be equally applicable to both the
singular and plural forms of the defined terms.

 

2.   Put Option; Term

 

2.1    In consideration of the payment of the Put Option Premium and the Delayed
Put Option Premium, if any, the Master Trust, on behalf of the Sub-Trust, hereby
grants to Ambac Assurance the right to require the Master Trust, on behalf of
the Sub-Trust, to purchase the Preferred Stock on the terms set forth in this
Agreement.

 

2.2    This Agreement and the put option created hereby shall remain in effect
until the earlier to occur of the following:

 

(a)    Ambac Assurance terminates this agreement by delivering a written notice
to the Master Trust, on behalf of the Sub-Trust, stating that Ambac Assurance is
terminating the Agreement on the next succeeding Auction Date that follows the
notice by at least three (3) Business Days and indicating the Auction Date on
which the termination shall become effective. Delivery of a termination notice
by Ambac Assurance shall be irrevocable; and

 

5



--------------------------------------------------------------------------------

 

(b)    Ambac Assurance fails to make payment of the Put Option Premium or the
Delayed Put Option Premium, if any, and such failure has not been cured within
five (5) Business Days.

 

2.3    This Agreement shall terminate upon Ambac Assurance’s exercise of its
rights under Section 3 and the payment of the Put Option Price under Section 4,
provided, however, that Section 7.5 shall survive such termination.

 

3.   Exercise of Put Option

 

3.1    The Master Trust, on behalf of the Sub-Trust, agrees that it shall, upon
exercise of the option as provided in Section 3.2, purchase the Preferred Stock
from Ambac Assurance for a purchase price equal to the Put Option Price, which
Put Option Price shall be payable on the Put Option Payment Date in accordance
with Section 4.

 

3.2    (a)    Ambac Assurance may exercise the option at any time upon three (3)
Business Days’ notice after the date hereof and prior to the termination of this
Agreement by serving a Put Notice on the Master Trust, on behalf of the
Sub-Trust, specifying a payment date (the “Put Option Payment Date”), which
shall be the next Distribution Payment Date on or after the third Business Day
after service of the Put Notice on the Master Trust, on behalf of the Sub-Trust.
Any notice of exercise provided pursuant to this Section 3.2(a) shall be
irrevocable.

 

(a)    On the Put Option Payment Date, Ambac Assurance shall convey to the
Master Trust, on behalf of the Sub-Trust, or its designee Preferred Stock with
an aggregate liquidation preference equal to the aggregate face amount of the
ABC Securities outstanding on the Put Option Payment Date. In addition, the
number of shares of Preferred Stock delivered shall equal the number of ABC
Securities outstanding on the Put Option Payment Date. The Preferred Stock shall
be delivered free and clear of any defect in title, together with all transfer
and registration documents (or all notices, instructions or other
communications) as are necessary to convey title to the Preferred Stock to the
Master Trust, on behalf of the Sub-Trust (or its nominee).

 

(b)    For avoidance of doubt, (1) any cash received by the Master Trust, on
behalf of the Sub-Trust, as interest or other payments earned on the principal
amount of the Trust Property (net of fees and expenses and excluding any
repayment of principal) and not distributed to Holders as of the Put Option
Payment Date shall be distributed to Holders and shall not be used to purchase
shares of Preferred Stock; and (2) the amount of Preferred Stock purchased from
Ambac Assurance shall be reduced by the amount, if any, by which the aggregate
face

 

6



--------------------------------------------------------------------------------

 

amount of ABC Securities is reduced pursuant to principal or interest losses on
Trust Property as a result of Defaults as required by the operation of Section
6.1(j) of the Declaration and Section 6(b) of the General Terms of the ABC
Securities attached to the Declaration as Appendix A on or before the Put Option
Payment Date.

 

4.   Payments

 

4.1    Upon receipt of a Put Notice, the Master Trust will allow the then
current assets of the Sub-Trust to mature, and will deliver the proceeds
attributable to principal received upon maturity of the assets (after satisfying
the Sub-Trust’s creditors, if any, and after any principal returned to holders
of the ABC Securities pursuant to Section 6.1(j) of the Declaration and Section
6(b) of the General Terms of the ABC Securities attached to the Declaration as
Appendix A) to Ambac Assurance on the Put Option Payment Date. The amount of
such payment shall be referred to herein as the “Put Option Price.”

 

4.2    Payment by the Master Trust, on behalf of the Sub-Trust, of the Put
Option Price shall be made on or prior to 3:00 p.m. on the Put Option Payment
Date and to the account of Ambac Assurance specified in the Put Notice.

 

4.3    Payment of the Put Option Price by the Master Trust, on behalf of the
Sub-Trust, shall be made as provided in Section 4.1 and Section 4.2 without
setoff, claim, recoupment, deduction or counterclaim; provided, however, that if
Ambac Assurance exercises its option under Section 3 hereof at any time that it
has failed to pay all or a portion of the Put Option Premium or the Delayed Put
Option Premium, if any, and such failure has not been cured on or before the Put
Option Payment Date, the Master Trust, on behalf of the Sub-Trust, shall be
entitled to set off against the Put Option Price such unpaid portion of the Put
Option Premium or the Delayed Put Option Premium, as the case may be.

 

5.   Put Option Premium

 

5.1    In consideration for the Master Trust’s agreement to purchase the
Preferred Stock on behalf of the Sub-Trust in accordance with the terms of this
Agreement, Ambac Assurance agrees to pay to the Master Trust, on behalf of the
Sub-Trust, in US dollars, on each Distribution Payment Date, an amount equal to
the product of (A) the Auction Rate on the ABC Securities for the respective
Distribution Period less the Distribution Rate for such Distribution Period, (B)
the aggregate face amount of the ABC Securities of the Sub-Trust outstanding at
the time the Put Option Premium is calculated and (C) a fraction, the numerator
of which will be the

 

7



--------------------------------------------------------------------------------

 

number of calendar days in the respective Distribution Period, and the
denominator of which will be 360 days.

 

The amount derived in accordance with such formula shall be known herein as the
“Put Option Premium.”

 

If there is a Default during any Distribution Period, then Ambac Assurance
agrees to pay to the Master Trust, on behalf of the Sub-Trust, in US dollars on
each Distribution Payment Date following receipt of the Delayed Put Option
Premium Certificate an amount, as determined by the Trustee, equal to the
product of (A) the Delayed Auction Rate on the ABC Securities for the Delayed
Auction Period less the Delayed Distribution Rate for such Distribution Period,
(B) the aggregate face amount of the ABC Securities of the respective Sub-Trust
outstanding at the time the Delayed Put Option Premium is calculated and (C) a
fraction, the numerator of which will be the number of calendar days in the
respective Delayed Auction Period, and the denominator of which will be 360
days.

 

The amount derived in accordance with such formula shall be known herein as the
“Delayed Put Option Premium.”

 

5.2    The amount of the Put Option Premium shall be calculated by the Trustee
and delivered in writing (the “Put Option Premium Certificate”), substantially
in the form attached hereto as Annex B, to Ambac Assurance prior to 5:00 p.m. on
each Auction Date. The amount of the Delayed Put Option Premium shall be
calculated by the Trustee and delivered in writing (the “Delayed Put Option
Premium Certificate”) to Ambac Assurance prior to 5:00 p.m. on the Delayed
Auction Date. The Put Option Premium Certificate, and any Delayed Put Option
Premium Certificate, also shall set forth the eligible assets held by the
Sub-Trust, the anticipated yield earned on each such asset, any anticipated fees
to be paid or incurred by the Trustee on behalf of the Trust and the computation
of the Put Option Premium, or the Delayed Put Option Premium, as the case may
be, in each case for the respective Distribution Period and the Delayed Auction
Period, respectively, and shall be in the form attached hereto as Annex B.

 

5.3    If the Put Option Premium, or the Delayed Put Option Premium, if any, is
not paid on the date on which it is due, interest shall accrue thereon at a rate
equal to the maximum rate then in effect, during the five (5) day cure period
set forth in Section 2.2(b) hereof until such Put Option Premium, or Delayed Put
Option Premium, is paid.

 

6.   Obligations Absolute

 

8



--------------------------------------------------------------------------------

 

6.1    The Master Trust, on behalf of the Sub-Trust, acknowledges that, provided
Ambac Assurance has complied with the terms of this Agreement, the obligations
of the Master Trust, on behalf of the Sub-Trust, undertaken under this Agreement
are absolute, irrevocable and unconditional irrespective of any circumstances
whatsoever, including any defense otherwise available to the Master Trust, on
behalf of the Sub-Trust, in equity or at law, including, without limitation, the
defense of fraud, any defense based on the failure of Ambac Assurance to
disclose any matter, whether or not material, to the Master Trust, on behalf of
the Sub-Trust, or any other person, and any defense of breach of warranty or
misrepresentation, and irrespective of any other circumstance which might
otherwise constitute a legal or equitable discharge or defense of an insurer,
surety or guarantor under any and all circumstances. The enforceability and
effectiveness of this Agreement and the liability of the Master Trust, on behalf
of the Sub-Trust, and the rights, remedies, powers and privileges of Ambac
Assurance under this Agreement shall not be affected, limited, reduced,
discharged or terminated, and the Master Trust, on behalf of the Sub-Trust,
hereby expressly waives, to the fullest extent permitted by applicable law, any
defense now or in the future arising by reason of:

 

(a)    the illegality, invalidity or unenforceability of all or any part of the
Declaration;

 

(b)    any action taken by Ambac Assurance;

 

(c)    any change in the direct or indirect ownership or control of Ambac
Assurance or of any shares or ownership interests thereof;

 

(d)    any other circumstance whatsoever that might otherwise constitute a legal
or equitable discharge or defense of or for the Master Trust, on behalf of the
Sub-Trust;

 

provided, however, that notwithstanding the provisions of this Section 6.1, the
Master Trust, on behalf of the Sub-Trust, shall have no further obligations
under this Agreement after the termination of this Agreement. In addition, the
breach of any covenant made in this Agreement by the Master Trust, on behalf of
the Sub-Trust, shall not terminate this Agreement or limit the rights of Ambac
Assurance hereunder.

 

6.2    For the avoidance of doubt, no failure or delay by Ambac Assurance in
exercising its rights hereunder shall operate as a waiver of its rights
hereunder (except as specifically provided in this Agreement, including, without
limitation, in respect of the notice periods and payment dates set forth in
Section 3.2(a)) and, subject to the termination of this Agreement not having
occurred, Ambac Assurance may continue to exercise its rights hereunder at any
time.

 

9



--------------------------------------------------------------------------------

 

7.   Covenants

 

7.1    Ambac Assurance hereby covenants and agrees that, at all times prior to
the earlier of the termination of this Agreement or completion of the sale of
the Preferred Stock to the Master Trust, on behalf of the Sub-Trust, pursuant to
this Agreement, it shall not amend, restate, revise or otherwise alter the
rights, terms and preferences of the Preferred Stock whether by operation of
merger, reorganization or otherwise, without the prior consent of the Master
Trust, on behalf of the Sub-Trust, and it will not register the Preferred Stock
with the Securities and Exchange Commission under the Securities Act of 1933, as
amended, on or before the Put Option Payment Date.

 

7.2    The Master Trust, on behalf of the Sub-Trust, hereby covenants and agrees
that, at all times prior to the earlier of the termination of this Agreement or
completion of the sale of the Preferred Stock to the Master Trust, on behalf of
the Sub-Trust, pursuant to this Agreement, it shall not amend, restate, revise
or otherwise alter the rights, terms and preferences of the ABC Securities
whether by operation of merger, reorganization or otherwise and it will not
register the ABC Securities with the Securities and Exchange Commission under
the Securities Act of 1933, as amended.

 

7.3    Ambac Assurance hereby covenants and agrees that any Preferred Stock
delivered to the Master Trust, on behalf of the Sub-Trust, shall rank, at the
time of delivery, (a) senior to the common stock of Ambac Assurance and (b)
senior to or pari passu with the most senior preferred shares of Ambac then
authorized by its Restated Articles of Amendment or then issued and outstanding;
provided that this covenant may be amended with the consent of Ambac Assurance
and at least a Majority in Face Amount (as defined in the Declaration) of the
ABC Securities.

 

7.4    Ambac Assurance hereby covenants and agrees that if Ambac Assurance’s
financial strength rating is ever lowered while this Agreement remains
effective, Ambac Assurance shall provide written notice to the Trustee, on
behalf of the Sub-Trust, of such lowered rating.

 

7.5    Ambac Assurance hereby covenants and agrees that it will not pay a
dividend on its common stock pursuant to the first and second provisos of
Section 4 of its Restated Articles of Incorporation unless it receives written
assurance from Ambac Financial Group, Inc. that it will use such dividends for
the purposes permitted by such provisos. Such written assurance shall provide
that the holders of the Preferred Stock shall be third party beneficiaries of,
and entitled to enforce, the provisions of such assurance as if they were
parties

 

10



--------------------------------------------------------------------------------

 

thereto. The agreements and rights set forth in this Section 7.5 shall survive
the exercise by Ambac Assurance of its rights under this Agreement, the issuance
of the Preferred Stock and the liquidation of the Sub-Trust.

 

8.   This Agreement to Govern

 

If there is any inconsistency between any provision of this Agreement and any
other agreement, the provisions of this Agreement shall prevail to the extent of
such inconsistency but not otherwise.

 

9.   Representations and Warranties

 

9.1    The Master Trust represents and warrants to Ambac Assurance, on behalf of
the Sub-Trust, that, as of the date hereof:

 

(a)    the Master Trust is duly organized and validly existing under the
Delaware Business Trust Act and has the power and authority to own its assets
and to conduct the activities which it conducts;

 

(b)    the Sub-Trust has been duly formed by the Master Trust in accordance with
its Declaration;

 

(c)    its entry into, exercise of its rights and/or performance of or
compliance with its obligations under this Agreement do not and will not violate
(1) any law to which it is subject, (2) any of its constitutional documents or
(3) any agreement to which it is a party or which is binding on it or its
assets;

 

(d)    it has the power to enter into, exercise its rights and perform and
comply with its obligations under this Agreement and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement;

 

(e)    it will obtain and maintain in effect and comply with the terms of all
necessary consents, registrations and the like of or with any government or
other regulatory body or authority applicable to this Agreement;

 

11



--------------------------------------------------------------------------------

 

(f)    its obligations under this Agreement are valid, binding and enforceable
at law;

 

(g)    it is not in default under any agreement to which it is a party or by
which it or its assets is or are bound and no litigation, arbitration or
administrative proceedings are current or pending, which default, litigation,
arbitration or administrative proceedings are material in the context of this
Agreement;

 

(h)    it is not necessary or advisable in order to ensure the validity,
effectiveness, performance or enforceability of this Agreement that any document
be filed, registered or recorded in any public office or elsewhere;

 

(i)    each of the above representations and warranties will be correct and
complied with in all respects during the term of this Agreement;

 

(j)    no consent, approval, authorization or order of any court or governmental
authority, agency, commission or commissioner or other regulatory authority is
required for the consummation by the Master Trust, on behalf of the Sub-Trust,
of the transactions contemplated by this Agreement; and

 

(k)    assuming compliance with the transfer restrictions with respect to the
ABC Securities set forth in the Declaration, neither the Sub-Trust nor the
Master Trust is required to register with the Securities and Exchange Commission
as an investment company under the Investment Company Act of 1940, as amended.

 

9.2    Ambac Assurance represents and warrants to the Master Trust, on behalf of
the Sub-Trust, that, as of the date hereof:

 

(a)    it is duly organized and validly existing as a corporation under the
corporate law statutes of the State of Wisconsin and has the power and authority
to own its assets and to conduct the activities which it conducts;

 

(b)    its entry into, exercise of its rights and/or performance of or
compliance with its obligations under this Agreement do not and will not violate
(1) any law to which it is subject, (2) any of its constitutional documents or
(3) any agreement to which it is a party or which is binding on it or its
assets;

 

12



--------------------------------------------------------------------------------

 

(c)    it has the power to enter into, exercise its rights and perform and
comply with its obligations under this Agreement and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement;

 

(d)    it will obtain and maintain in effect and comply with the terms of all
necessary consents, registrations and the like of or with any government or
other regulatory body or authority applicable to this Agreement;

 

(e)    its obligations under this Agreement are valid, binding and enforceable
at law;

 

(f)    it is not in default under any agreement to which it is a party or by
which it or its assets is or are bound and no litigation, arbitration or
administrative proceedings are current or pending, which default, litigation,
arbitration or administrative proceedings are material in the context of this
Agreement;

 

(g)    it is not necessary or advisable in order to ensure the validity,
effectiveness, performance or enforceability of this Agreement that any document
be filed, registered or recorded in any public office or elsewhere;

 

(h)    each of the above representations and warranties will be correct and
complied with in all respects during the term of this Agreement;

 

(i)    no consent, approval, authorization or order of any court or governmental
authority, agency, commission or commissioner or other regulatory authority is
required for the consummation by Ambac Assurance of the transactions
contemplated by this Agreement and the sale of the Preferred Stock to the Master
Trust, on behalf of the Sub-Trust, pursuant to the terms hereof need not be
registered with the Securities and Exchange Commission under the Securities Act
of 1933, as amended; and

 

(j)    as of the Put Option Payment Date, the Preferred Stock will be duly
authorized for issuance and sale to the Master Trust, on behalf of the
Sub-Trust, pursuant to this Agreement and, when issued and delivered by Ambac
Assurance pursuant to this Agreement against payment of the Put Option Price,
will be validly issued, fully paid and nonassessable; the Preferred Stock will
conform in all respects to the terms of the Preferred Stock set forth in the
Restated Articles of Incorporation of Ambac Assurance attached hereto as Annex
C; and the Preferred Stock will not be subject to preemptive or other similar
rights.

 

13



--------------------------------------------------------------------------------

 

10.   Severability

 

10.1    Any provision of this Agreement which is or becomes illegal, invalid or
unenforceable in any jurisdiction may be severed from the other provisions of
this Agreement without invalidating the remaining provisions hereof, and any
such illegality, invalidity or unenforceability shall not invalidate or render
illegal or unenforceable such provision in any other jurisdiction.

 

11.   Notices

 

11.1    Each communication to be made hereunder shall be deemed to have been
given (i) five (5) days after deposit of such communication with a reputable
national courier service addressed to such party at its address specified below
(or at such other address as such party shall specify to the other party hereto
in writing) or (ii) when transmitted by facsimile to such party at its facsimile
number specified below (or at such other facsimile number as such party shall
specify to the other party hereto in writing):

 

If to Ambac Assurance at:

Ambac Assurance Corporation

One State Street Plaza

New York, New York 10004

Attention:    Robert Starr, Treasurer

Facsimile:    (212) 208-3108

 

 

Copy to:    Kevin Doyle, General Counsel

 

 

If to the Master Trust or Sub-Trust at:

 

The Bank of New York (Delaware)

P.O. Box 6973

White Clay Center

Route 273

Newark, Delaware 19714

Attention:    Kristine Gullo

Facsimile:    (302) 283-8279

 

 

Copies to:

The Bank of New York

Corporate Trust Administration

 

14



--------------------------------------------------------------------------------

 

5 Penn Plaza

New York, NY 10001

Attention:    Dealing and Trading Group

Facsimile:    (212) 896-7295

 

12.   Counterparts

 

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts each of which when executed
and delivered shall constitute an original, but all the counterparts shall
together constitute but one and the same instrument.

 

13.   Benefit of Agreement and Disclaimer

 

13.1    This Agreement shall enure to the benefit of each party hereto and its
successors and assigns and transferees; provided that neither party hereto may
transfer its rights and obligations hereunder, by operation of law or otherwise,
without the prior written consent of the other party.

 

14.   Amendment and Assignment

 

14.1    This Agreement may not be amended or modified in any respect, nor may
any provision be waived, without the written agreement of both parties. No
waiver by one party of any obligation of the other hereunder shall be considered
a waiver of any other obligation of such party.

 

14.2    Neither the Master Trust, on behalf of the Sub-Trust, nor Ambac
Assurance may assign its rights or obligations under this Agreement to any other
person, except that Ambac Assurance may assign its rights and obligations under
this Agreement to another person as a result of a merger of Ambac Assurance with
another person or as a result of a sale of all or substantially all of the
assets of Ambac Assurance to another person if the other person expressly
assumes all of the rights and obligations of Ambac Assurance under this
Agreement; and immediately following the merger or sale of substantially all of
its assets, the rating of the substitute preferred stock or the unsecured debt
obligations of the other person is at least as high as the credit rating of the
Preferred Stock or the general unsecured debt obligations of Ambac Assurance, as
the case may be (or if no such ratings exist, the financial strength rating of
Ambac Assurance) immediately prior to the merger or sale.

 

15



--------------------------------------------------------------------------------

 

15.   Governing Law

 

15.1    THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

16.   Jurisdiction

 

16.1    Each of the parties hereto irrevocably submits to the non-exclusive
jurisdiction of the courts of the State of New York in respect of any action or
proceeding arising out of or in connection with this Agreement (“Proceedings”).
Each of the parties hereto irrevocably waives, to the fullest extent permitted
by applicable law, any objection that it may now or hereafter have to the laying
of the venue of any such Proceedings in the courts of the State of New York and
any claim that any Proceeding brought in any such court has been brought in an
inconvenient forum. Each of the Master Trust, on behalf of the Sub-Trust, and
Ambac Assurance agrees that it shall at all times have an authorized agent in
the State of New York upon whom process may be served in connection with any
Proceedings, and each of the Master Trust, on behalf of the Sub-Trust, and Ambac
Assurance hereby authorizes and appoints the Trustee to accept service of all
legal process arising out of or connected with this Agreement in the State of
New York and service on such person (or substitute) shall be deemed to be
service on the Master Trust, on behalf of the Sub-Trust, or Ambac Assurance, as
the case may be. Except upon such a substitution, the Master Trust, on behalf of
the Sub-Trust, and Ambac Assurance shall not revoke any such authority or
appointment and shall at all times maintain an agent for service of process in
the State of New York. If for any reason such person shall cease to act as agent
for the service of process, the Master Trust, on behalf of the Sub-Trust, and
Ambac Assurance shall promptly appoint another such agent, and shall forthwith
notify each other of such appointment. The submission to jurisdiction reflected
in this paragraph shall not (and shall not be construed so as to) limit the
right of any person to take Proceedings in any court of competent jurisdiction,
nor shall the taking of Proceedings in any one or more jurisdictions preclude
the taking of Proceedings in any other jurisdiction (whether concurrently or
not) if and to the extent permitted by law.

 

17.   Limitation of Liability

 

17.1    It is expressly understood that (a) this Agreement is executed and
delivered by The Bank of New York (Delaware), not individually or personally but
solely as Trustee, in the exercise of the powers and authority conferred and
vested in it under the Declaration, (b) each of the representations,
undertakings and agreements herein made on the part of the Master Trust, on
behalf of the Sub-Trust, is made and intended not as personal representations,

 

16



--------------------------------------------------------------------------------

 

undertakings and agreements by The Bank of New York (Delaware), but is made and
intended for the purpose of binding only the Master Trust, on behalf of the
Sub-Trust, and (c) under no circumstances shall The Bank of New York (Delaware)
be personally liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Master Trust, on
behalf of the Sub-Trust, under this Agreement or the other related documents.

 

18.   Replacement of Broker-Dealer

 

18.1    Ambac Assurance shall have the right to direct the Trustee to replace
the Broker-Dealer at any time that Ambac Assurance believes, in the reasonable
good faith exercise of its discretion, that the continued service of such
Broker-Dealer could have an adverse impact on the rights and benefits conferred
on Ambac Assurance pursuant to this Agreement.

 

18.2    In the event Ambac Assurance elects to exercise its right described in
Section 18.1, Ambac Assurance shall propose to the Trustee a replacement
Broker-Dealer. The Trustee shall enter into an agreement with such replacement
Broker-Dealer, unless it has a reasonable basis for failing to do so, in which
case the parties shall repeat such process until an acceptable Broker-Dealer is
so selected.

 

 

17



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have caused this Put Option Agreement to
be duly executed as of the day and year first above written.

 

 

 

ANCHORAGE FINANCE MASTER TRUST, on behalf of its series, Anchorage Finance
Sub-Trust IV,

By:

 

The Bank of New York (Delaware), not in its individual capacity but solely as
Trustee

By:             

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

AMBAC ASSURANCE CORPORATION

By:             

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

 



--------------------------------------------------------------------------------

 

ANNEX A

 

Form of Put Notice

 

To:   Anchorage Finance Sub-Trust IV

c/o Bank of New York (Delaware)

P.O. Box 6973

502 White Clay Center

Route 273

Newark, Delaware 19714

 

with a copy to:

 

The Bank of New York

5 Penn Plaza

New York, New York 10001

Attention: Dealing and Trading Group

 

Date:

Ladies and Gentlemen:

 

We refer to the put option agreement dated May 23, 2002 (as heretofore amended,
the “Put Option Agreement”) entered into between us and you. Terms defined in
the Put Option Agreement (except where otherwise defined herein) shall have the
same respective meanings herein.

 

This notice is the notice for the purposes of Section 3.2(a) of the Put Option
Agreement. We hereby require you to pay the Put Option Price on the Put Option
Payment Date, which shall be [                                                 ]
to the following account:

 

[              ]

 

Yours faithfully,

 

 

for and on behalf of

Ambac Assurance Corporation

 



--------------------------------------------------------------------------------

 

Put Option Premium Certificate

 

Ambac Assurance Corporation

 

Put Option on Auction Market Preferred Shares

--------------------------------------------------------------------------------

 

1.

  

Distribution Period: [first day of Period]-[last day of Period]: [number of days
in period—generally 28]

2.

  

Auction Rate determined for the Distribution Period on [insert date of Auction].
                        0.000000%                     $ (0)

3.

         

Issuer

    

Ratings

  

Purchase Price

  

Yield to Maturity

  

Interest

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

    

One Corp

    

A1+/P1

                   

Two Corp

    

A1+/P1

                   

Three Corp

    

A1+/P1

                   

Four Corp

    

A1+/P1

                   

Five Corp

    

A1+/P1

                   

Six Corp

    

A1+/P1

                   

Seven Corp

    

A1+/P1

                   

Eight Corp

    

A1+/P1

                   

Nine Corp

    

A1/P1

                   

Ten Corp

    

A1/P1

              

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

4.

              

000,000,000

  

0.0%

  

$  0.0 

5.

  

Applicable Federal Funds Effective Rate: 0.00%

       

0.0%

  

$  0.0 

6.

  

Broker-Dealer Fee

       

0.0%

  

$(0.0)

7.

  

Trustee, Custodian and IPA Fees

       

0.0%

  

$(0.0)

8.

  

Asset Management Fee

       

0.0%

  

$(0.0)

9.

  

Tax Matters Partner Fee

       

0.0%

  

$(0.0)

10.

  

Servicing Agent Fee

       

0.0%

  

$(0.0)

11.

  

Other Fees and Expenses for the Distribution Period, if any

       

0.0%

  

$(0.0)

12.

  

Computation of Put Premium Due on [insert Distribution Payment Date] by 11:00
a.m. New York Time:

       

0.0%

  

$(0.0)

13.

  

The asset manager is in compliance with the investment policy.

              

 

 